Appeal from a judgment of Jefferson County Court (Martusewicz, J.), entered March 13, 2000, convicting defendant upon his plea of guilty of criminal sale of a controlled substance in the fifth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant contends that County Court erred in failing to afford him the opportunity to make a statement on his own behalf before imposing sentence and thus failed to comply with CPL 380.50 (1). That contention is not preserved for our review (see People v Green, 54 NY2d 878, 880; People v Nagy, 179 AD2d 1091, lv denied 79 NY2d 1005). In any event, were we to reach the merits of defendant’s contention, we would conclude that there was substantial compliance with CPL 380.50 (1) (see People v McClain, 35 NY2d 483, 491-492). The bargained-for sentence is neither unduly harsh nor severe (see People v Rodriguez, 295 AD2d 919). Present — Pigott, Jr., P.J., Hayes, Hurlbutt, Kehoe and Lawton, JJ.